Title: From George Washington to John Adams, 10 May 1789
From: Washington, George
To: Adams, John



[New York, 10 May 1789]

The President of the United States wishes to avail himself of your sentiments on the following points.
1st Whether a line of conduct, equally distant from an association with all kinds of company on the one hand and from a total seclusion from Society on the other, ought to be adopted by him? and, in that case, how is it to be done?
2d What will be the least exceptionable method of bringing any system, which may be adopted on this subject, before the Public and into use?
3d Whether, after a little time, one day in every week will not be sufficient for receiving visits of Compliment?
4th Whether it would tend to prompt impertinent applications & involve disagreeable consequences to have it known, that the President will, every Morning at 8 Oclock, be at leisure to give Audiences to persons who may have business with him?
5th Whether, when it shall have been understood that the President is not to give general entertainment in the manner the Presidents of Congress have formerly done, it will be practicable to draw such a line of discrimination in regard to persons, as that Six, eight or ten official characters (including in the rotation the members of both Houses of Congress) may be invited informally or otherwise to dine with him on the days fixed for receiving Company, without exciting clamours in the rest of the Community?

6th Whether it would be satisfactory to the Public for the President to make about four great entertainmts in a year on such great occasions as—the Anniversary of the Declaration of Independ⟨ence,⟩ the Alliance with France—the Peace ⟨with Great⟩ Britain—the Organization of the gener⟨al govern⟩ment: and whether arrangements of ⟨these two⟩ last kinds could be in danger of divert⟨ing too⟩ much of the Presidents time from bus⟨iness, or⟩ of producing the evils which it was in⟨tended to⟩ avoid by his living more recluse than ⟨the Presidents⟩ of Congress have heretofore lived.
7th Whether there would be any impropriety in the Presidents making informal visits—that is to say, in his calling upon his Acquaintances or public Characters for the purposes of sociability or civility—and what (as to the form of doing it) might evince these visits to have been made in his private character, so as that they might not be construed into visits from the President of the United States? and in what light would his appearance rarely at Tea parties be considered?
8th Whether, during the recess of Congress, it would not be advantageous to the interests of the Union for the President to make the tour of the United States, in order to become better acquainted with their principal Characters & internal Circumstances, as well as to be more accessible to numbers of well-informed persons, who might give him useful informations and advices on political subjects?
9th If there is a probability that either of the arrangments may take place, which will eventually cause additional expenses, whether it would not be proper that these ideas should come into contemplation, at the time when Congress shall make a permanent provision for the support of the Executive.
Remarks
On the one side no augmentation can be effected in the pecuniary establishment which shall be made, in the first instance, for the support of the Executive—on the other, all monies destined to that purpose beyond the actual expenditures, will be left in the Treasury of the United States or sacredly applied to ⟨the prom⟩otion of some national objects.
Many things which appear of little imp⟨ortance in⟩ themselves and at the beginning, may have ⟨great and⟩ durable consequences

from their having be⟨en establis⟩hed at the commencement of a new general ⟨Govern⟩ment. It will be much easier to comme⟨nce the adm⟩inistration, upon a well adjusted system ⟨built on⟩ tenable grounds, than to correct errors or alter inconveniences after they shall have been confirmed by habit. The President in all matters of business & etiquette, can have no object but to demean himself in his public character, in such a manner as to maintain the dignity of Office, without subjecting himself to the imputation of superciliousness or unnecessary reserve. Under these impressions, he asks for your candid and undisguised opinions.
